437 F.2d 457
UNITED STATES of America, Appellee,v.Roosevelt Rudy LOWE, Appellant.
No. 26331.
United States Court of Appeals, Ninth Circuit.
February 19, 1971.

Appeal from the United States District Court for the District of Arizona; William P. Copple, Judge.
Benjamin M. Davis, San Francisco, Cal. (argued), for appellant.
Morton Sitver (argued), Asst. U. S. Atty., Richard K. Burke, Phoenix, Ariz., for appellee.
Before HAMLEY, HUFSTEDLER and TRASK, Circuit Judges.
PER CURIAM:


1
Roosevelt Rudy Lowe appeals from his conviction on all six counts of an indictment charging him and a co-defendant with passing, uttering and possessing counterfeit currency, in violation of 18 U.S.C. § 472.


2
Lowe argues in this court that: (1) his legal representation at the trial was so inadequate as to deny him his Sixth Amendment right to counsel and to deny him a fair trial in the due process sense; (2) the trial court committed reversible error in failing, sua sponte, to reject the prosecution's alleged leading and argumentative questions, and questions calling for inadmissible hearsay; and (3) in giving erroneous instructions and failing to give necessary instructions.


3
In our opinion, defendant was not deprived of his constitutional rights under the Sixth Amendment and the Due Process Clause of the Fifth Amendment. Nor do we believe that the trial court committed reversible error in any of the respects asserted by defendant.


4
Affirmed.